Citation Nr: 1755012	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-07 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastrointestinal disorder, to include diverticulitis, diverticulosis and colonic polyp.

2.  Entitlement to service connection for bilateral meralgia paresthetica.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served in the Army on active duty from September 1956 to September 1958 and from November 1958 to November 1986. 

This appeal arises from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran was afforded a Travel Board hearing in January 2017 before the undersigned Veterans Law Judge (VLJ) sitting at St. Petersburg, Florida.  A transcript of the hearing is associated with the claims file.

These issues were previously before the Board in May 2017 and were remanded for further development and in order to afford the Veteran VA examinations. 

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1.  The most probative evidence of record indicates the Veteran's gastrointestinal disorder did not manifest during service and is not causally related to service.

2.  The most probative evidence of record indicates the Veteran's bilateral meralgia paresthetica disorder did not manifest during service and is not causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for gastrointestinal disorder, to include diverticulitis, diverticulosis and colonic polyp are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for bilateral meralgia paresthetica are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2017).

As an initial matter, the Board notes that VA's duty to notify was satisfied by a letter sent to the Veteran in January 2010.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

In this case, service treatment records (STR), post-service VA outpatient records, private treatment records and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims herein decided.  The Board finds that VA has satisfied its duty to obtain available Federal records with regard to the issues herein decided.  See 38 C.F.R. § 3.159 (c)(2).

The Veteran was afforded VA examinations in May 2011 and July 2017.  The July 2017 VA examiner reviewed the Veteran's claims, his electronic records, and conducted an in-person examination.  The examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

During the January 2017 Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the foregoing reasons, the Board finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159 (b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303 (b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310 (a) (2017).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310 (b) (2016); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra. 

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104 (a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2015).

Gastrointestinal Disorder

The Veteran claims that he has a gastrointestinal disorder, to include diverticulitis, diverticulosis and colonic polyp as a result of his service. 

The Veteran's STRs show normal digital rectal examinations in May 1973, November 1973 and 1981.  Anal tags were reported in May 1979 and hemorrhoids were found in March 1984.  A July 1980 STR shows that blood was found in the Veteran's stool, but a rectum examination was normal and a fecal guaiac test was negative.  In August 1986 a rectal examination was within normal limits and a stool guaiac test was negative.  

In March 1998 the Veteran underwent a radical pelvic prostatectomy.  
In May 2011, the Veteran was afforded a VA examination of the large and small intestines.  The examiner determined that the Veteran does not have a diagnosis of diverticulitis.  However, the examiner did confirm the Veteran's diagnoses of diverticulosis and colonic polyp.  The examiner gave no opinion regarding service connection because his review of the STRs resulted in no documentation of diverticulitis, diverticulosis or polyps. 

The May 2011 examiner noted that the Veteran was first diagnosed with diverticulosis in November 2010 at the Tampa VAMC.  This finding is supported by the record. 

The Veteran testified during his January 2017 hearing that he is currently being treated by Dr. McKay, his primary care physician, for diverticulitis. 

In July 2017 the Veteran underwent a VA examination during which he was diagnosed with diverticula and benign colon polyp.  The VA examiner discussed the Veteran's medical history in detail and provided a thorough medical explanation, supported by medical literature for his findings.  He determined that the Veteran's diverticulosis and colonic polyp were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness. 

The July 2017 VA examiner noted that it was well documented and well supported by current medical literature that the Veteran's gastrointestinal disorder (colonic polyps) is highly prevalent and very common in his age group.  Literature also supported his past history of chronic tobacco use (40+ years) and obesity as the main risk factors for developing colonic polyps.  

Furthermore, it is well documented and well supported by current medical literature that the Veteran's gastrointestinal disorder (diverticulum) is highly prevalent and very common in his age group.  Literature also supported his past history of chronic tobacco use (40+ years) and obesity as the main risk factors for developing diverticulum.  

Here the July 2017 VA examiner's opinion is the most probative evidence of record.  It is supported by a rationale and is consistent with the medical evidence of record.  The most persuasive evidence on whether there exists as nexus between the Veteran's gastrointestinal disorder, to include diverticulitis, diverticulosis and colonic polyp and active service, weighs against the claim.

Tthe evidence does not show that it is at least as likely as not that gastrointestinal disorder, to include diverticulitis, diverticulosis and colonic polyp is related to active service.  The probative value of the Veteran's general assertions is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the July 2017 VA examination.

As the preponderance of the evidence is against the claim, service connection for bilateral meralgia paresthetica is denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).

Bilateral Meralgia Paresthetica

The Veteran claims that he has bilateral meralgia paresthetica as a result of his service. 

The Veteran's VA treatment records show that he was diagnosed with bilateral meralgia paresthetica in December 2010.  During his January 2017 hearing, the Veteran testified that he has had pain in his legs for a long time, peaking during 2008.  He testified that he believed it may have been related to an incident that occurred while he was stationed in Germany when his left leg gave out while playing tennis.  This statement is supported by the Veteran's STRs which show treatment in March 1967 for left hip pain. 

The Veteran also attributed his bilateral meralgia paresthetica to pushing heavy ammunition boxes.  His DD-214 reports that he worked as a supply technician for 17 years and three months prior to his August 1986 retirement.  Furthermore, the Veteran's STRs show that he sought treatment in April 1965 for a right thigh disorder and reported leg cramps during his physical in October 1981 and during his retirement examination in August 1986.

In July 2017 the Veteran was afforded a VA examination to determine the etiology of his bilateral meralgia paresthetica.  The VA examiner conducted an in-person examination and continued his diagnosis of bilateral meralgia paresthetica.  Following the examination and a review of the Veteran's claim's file, the examiner determined that the claimed bilateral meralgia paresthetica was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness. 

Citing relevant medical literature and the Veteran's medical history the examiner reasoned that the Veteran's meralgia paresthetica is more likely than not due to his long standing obesity, sitting for extended periods of time at work and wearing long pants at work.  It is unrelated to his non-service connected lumbar spine degenerative joint disease and degenerative disc disease.  

Here the July 2017 VA examiner's opinion is the most probative evidence of record.  It is supported by a rationale and is consistent with the medical evidence of record.  The most persuasive evidence on whether there exists as nexus between the Veteran's bilateral meralgia paresthetica and active service, weighs against the claim.

Here, the evidence does not show that it is at least a likely as not that bilateral meralgia paresthetica is related to active service.  The probative value of the Veteran's general assertions is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the July 2017 VA examination.

As the preponderance of the evidence is against the claim, service connection for bilateral meralgia paresthetica is denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for for gastrointestinal disorder, to include diverticulitis, diverticulosis and colonic polyp is denied

Entitlement to service connection for bilateral meralgia paresthetica is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


